Citation Nr: 0402558	
Decision Date: 01/28/04    Archive Date: 02/05/04

DOCKET NO.  02-03 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right arm 
disability, to include as secondary to service-connected 
skull defect and calcification of the right maxillary sinus.  

2.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
skull defect and calcification of the right maxillary sinus.

3.  Entitlement to an increased rating for a skull defect 
residual to a fracture, currently evaluated as 50 percent 
disabling.  

4.  Entitlement to an increased rating for disfiguring scars 
of the face and scalp, currently evaluated as 30 percent 
disabling.  

5.  Entitlement to a compensable rating for stenosis of the 
right vertebral artery.  

6.  Entitlement to a compensable rating for calcification of 
the right maxillary sinus.  

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1964.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from July 2001 and March 2002 RO decisions.  

The Board notes that in an August 2003 statement the veteran 
appears to raise an issue related to dental trauma.  As this 
issue has not been adjudicated, it is referred to the RO for 
appropriate consideration. 

This appeal is being remanded to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify the 
veteran and his representative if further action is required 
on his part.


REMAND

On a VA Form 9, Appeal to Board of Veterans' Appeals, 
received by the RO in February 2002, the veteran requested a 
personal hearing at the RO before a Veterans Law Judge 
(Travel Board hearing).  On an attached statement, he 
indicated that he desired a personal hearing at the RO.  

In letters dated in April 2002, the RO acknowledged the 
veteran's hearing request and informed him that he was placed 
on a Travel Board hearing list.  The RO also notified him 
that he had the option of a videoconference hearing instead.  
The veteran did not reply.  On a subsequent letter in April 
2002, the RO informed him that he was scheduled for a hearing 
at the RO before a local hearing officer in May 2002, for 
which the veteran appeared and testified.  

A review of the claims folder does not show that the veteran 
has withdrawn his request for a Travel Board hearing.  

In November 2003 the Board sent the veteran a letter 
requesting him to clarify whether or not he still desired a 
hearing before a Veterans Law Judge.  In the letter, the 
Board stated that if he did not respond within 30 days it 
would be assumed that he still wanted a hearing before a 
Veterans Law Judge at the RO and that his case would be 
remanded to the RO for such a hearing.  The veteran was 
advised that this action might significantly delay a decision 
in his appeal.  

As the veteran did not respond to the Board's November 2003 
clarification letter, the appeal must be returned to the RO 
so that the veteran can be scheduled for a hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2003).  

Accordingly, the veteran's case is REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
personal hearing at the RO before a 
Veterans Law Judge.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


